Fill in this information to identify your case:

United States Bankruptcy Court for the :

MIDDLE DISTRICT OF PENNSYLVANIA, WILKES-BARRE DIVISION

Case number (if known)       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Chapter you are filing under:

                                                                              D   Chapter 7
                                                                              D   Chapter 11
                                                                              D   Chapter 12

                                                                              ■ Chapter 13                                     D    Check if this is an
                                                                                                                                    amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                     04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a joint
case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, " Do you own a car," the answer would
be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2to distinguish between
them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the
forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information . If more
space is needed, attach a separate sheet to this form . On the top of any additional pages, write your name and case number (if known). Answer every
question.



■@f   M    Identify Yourself

                                    About Debtor 1:                                                About Debtor 2 (Spouse Only in a Joint Case):

1.    Yourfullname

      Write the name that is on     Matthew
      your government-issued        First name                                                     First name
      picture identification (for
      example, your driver's        T.
      license or passport) .
                                    Middle name                                                    Middle name
      Bring your picture
                                                , _S_r_
      identification to your meetino-W_a_lt_e_r.._    .---------------
      with the trustee.              Last name and Suffix (Sr., Jr., 11 , Ill)                     Last name and Suffix (Sr., Jr., II , Il l)




 2.   All other names you have
      used in the last 8 years
      Include your married or
      maiden names.



 3.   Only the last 4 digits of
      your Social Security
      number or federal             xxx-xx-6058
      Individual Taxpayer
      Identification number
      (ITIN)




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 1
              Case 5:21-bk-01169-HWV                        Doc 1 Filed 05/24/21 Entered 05/24/21 15:20:09                                           Desc
                                                            Main Document    Page 1 of 7
Debtor 1   Walter, Matthew T. Sr.                                                                      Case number (if known)




                                 About Debtor 1 :                                                About Debtor 2 (Spouse Only in a Joint Case):


4.   Any business names and
     Employer Identification
     Numbers (EIN) you have      ■ I have not used any business name or EINs .                   D I have not used any business name or EINs .
     used in the last 8 years

     Include trade names and     Business name(s)                                                Business name(s)
     doing business as names

                                 EIN                                                             EIN




5.   Where you live                                                                              If Debtor 2 lives at a different address:

                                 506 Walnut Grove Rd
                                 East Stroudsburg, PA 18301-8606
                                 Number, Street, City, State & ZIP Code                          Number, Street, City, State & ZIP Code

                                 Monroe
                                 County                                                          County

                                 If your mailing address is different from the one               If Debtor 2's mailing address is different from yours, fill it in
                                 above, fill it in here. Note that the court will send any       here. Note that the court will send any notices to this mailing
                                 notices to you at this mailing address.                         address .




                                 Number, P.O. Box, Street, City, State & ZIP Code                Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:
     this district to file for                                                                   Check one:
     bankruptcy                  ■      Over the last 180 days before filing this petition , I
                                        have lived in th is district longer than in any other    D       Over the last 180 days before filing this petition , I have
                                        district.                                                        lived in this district longer than in any other district.


                                 □      I have another reason .                                  □       I have another reason .
                                        Explain . (See 28 U.S .C . § 1408.)                              Explain . (See 28 U.S.C . § 1408.)




 Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 2

              Case 5:21-bk-01169-HWV                       Doc 1 Filed 05/24/21 Entered 05/24/21 15:20:09                                           Desc
                                                           Main Document    Page 2 of 7
Debtor 1    Walter, Matthew T. Sr.                                                                           Case num ber(ifknown/



           Tell the Court About Your Bankruptcy Case

7.   The chapter of the           Check one. (For a brief description of each, see Notice Required by 11 U.S. C. § 342(b) for Individuals Filing for Bankruptcy (Form
     Bankruptcy Code you are      2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                  D   Chapter 7

                                  D   Chapter 11

                                  D   Chapter 12

                                  ■ Cha pter 13



8.   How you will pay the fee     ■      I will pay the entire fee when I file my petition . Please check with the clerk's office in your local cou rt for more details
                                         about how you may pay. Typically, if you are paying the fee yourself , you may pay with cash , cash ier's check, or money order.
                                         If your attorney is submitting your payment on your behalf, you r attorney may pay with a credit card or check with a
                                         pre-printed add ress.
                                  D      I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay The
                                         Filing Fee in Installments (Official Form 103A).
                                  D      I request that my fee be waived (You may request this option only if you are filing for Ch apter 7. By law, a judge may, but is
                                         not req uired to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that applies to
                                         your fami ly size and you are unable to pay the fee in installments). If you choose th is option, you must fill out the Application
                                         to Have the Chapter 7 Filing Fee Waived (Offici al Form 103B) and fi le it with your petition .



9.   Have you filed for
                                  ■ No .
     bankruptcy within the last
     8 years?                     D   Yes.
                                              District   _ _ _ _ _ _ _ _ _ _ _ When
                                                         _ _ _ _ _ _ _ _ _ __ When
                                                                                                 - - - - - - - - Case number
                                              District
                                                                                                 - - - - - - - - Case number
                                              District
                                                         ----------- When                        - - - - - - - - Case number

10. Are any bankruptcy cases
                                  ■ No
    pending or being filed by
    a spouse who is not filing    D   Yes .
    this case with you , or by
    a business partner, or by
    an affiliate?
                                              Debtor     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Re lationship to you

                                              District                                            _ _ _ _ _ _ _ _ Case number, if known
                                                         ----------- When
                                              Debtor     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Relati onsh ip to you

                                              District                                            _ _ _ _ _ _ _ _ Case number, if known
                                                         ---------- When
11 . Do you rent your             □ No .        Go to line 12.
     residence?
                                  ■ Yes .       Has your landlord obtained an eviction judgment against you?

                                                ■        No. Go to line 12.

                                                D        Yes . Fill outlnitial Statement About an Eviction Judgment Against You (Form 101 A) and file it with this
                                                         ban kruptcy petition.




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                         page 3

              Case 5:21-bk-01169-HWV                        Doc 1 Filed 05/24/21 Entered 05/24/21 15:20:09                                              Desc
                                                            Main Document    Page 3 of 7
Debtor 1   Walter, Matthew T. Sr.                                                                              Case number (if known)



           Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time       ■ No .        Go to Part 4 .
    business?
                                    D   Yes .     Name and location of business

    A sole proprietorship is a
    business you operate as an                    Name of business , if any
    ind ividual , and is not a
    separate legal entity such as
    a corporation , partnership ,
    or LLC.
                                                  Number, Street, City, State & ZIP Code
    If you have more than one
    sole proprietorship , use a
    separate sheet and attach it
    to this petition .                            Check the appropriate box to describe your business:
                                                  D       Health Care Business (as defined in 11 U.S.C . § 101(27A))
                                                  D       Single Asset Real Estate (as defined in 11 U.S.C . § 101(51 B))
                                                  D       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                  D       Commodity Broker (as defined in 11 U.S .C. § 101 (6) )
                                                  D       None of the above

13. Are you filing under      If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to proceed
    Chapter 11 of the         under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or you are
    Bankruptcy Code, and are choos ing to proceed under Subchapter V , you must attach your most recent balance sheet, statement of operations , cash-flow
    you a small business      statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S .C . § 1116(1)(B).
    debtor or a debtor as
    defined by 11 U.S.C. §
    1182(1)?
                                              I am not filing under Chapter 11 .
                              ■ No .
    For a definition of small
    business debtor, see 11
    U.S.C. § 101(510).        □ No .          I am filing under Chapter 11 , but I am NOT a small business debtor accord ing to the definition in the Bankruptcy
                                              Code .

                                    D   Yes .     I am filing under Chapter 11 , I am a small business debtor according to the definition in the Bankruptcy Code , and I do
                                                  not choose to proceed under Subchapter V of Chapter 11 .

                                    D Yes .       I am filing under Chapter 11 , I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                                  choose to proceed under Subchapter V of Chapter 11.



           Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any      ■ No.
    property that poses or is
    alleged to pose a threat of D Yes .
    imminent and identifiable                   What is the hazard?
    hazard to public health or
    safety? Or do you own
    any property that needs                     If immediate attention is
    immediate attention?                        needed , why is it needed?

    For example, do you own
    perishable goods, or
    livestock that must be fed,                 Where is the property?
    or a building that needs
    urgent repairs?
                                                                               Number, Street, City , State & Zip Code




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                     page4

             Case 5:21-bk-01169-HWV                           Doc 1 Filed 05/24/21 Entered 05/24/21 15:20:09                                           Desc
                                                              Main Document    Page 4 of 7
Debtor 1    Walter, Matthew T. Sr.                                                                      Case number (it known)

           Explain Your Efforts to Receive a Briefing About Credit Counseling

                                    About Debtor 1 :                                                About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether          You must check one:                                             You must check one:
    you have received a             ■   I received a briefing from an approved credit               D   I received a briefing from an approved credit
    briefing about credit               counseling agency within the 180 days before I                  counseling agency within the 180 days before I filed
    counseling.                         filed this bankruptcy petition, and I received a                this bankruptcy petition, and I received a certificate of
                                        certificate of completion.                                      completion.
    The law requires that you
    receive a briefing about            Attach a copy of the certificate and the payment plan,          Attach a copy of the certificate and the payment plan , if any,
    cred it counseling before you       if any, that you developed with the agency.                     that you developed with the agency.
    file for bankruptcy. You
    must truthfully check one of    D   I received a briefing from an approved credit                 I received a briefing from an approved credit
                                                                                                    □ counseling
    the following choices. If you       counseling agency within the 180 days before I                            agency within the 180 days before I filed
    cannot do so, you are not           filed this bankruptcy petition, but I do not have a             this bankruptcy petition, but I do not have a certificate
    eligible to file.                   certificate of completion.                                      of completion.

    If you file anyway, the court       Within 14 days after you file this bankruptcy petition ,        Within 14 days after you file this bankruptcy petition , you
    can dismiss your case, you          you MUST file a copy of the certificate and payment             MUST file a copy of the certificate and payment plan, if any.
    will lose whatever filing fee       plan , if any.
    you paid, and your creditors
    can begin collection            D   I certify that I asked for credit counseling
                                        services from an approved agency , but was
                                                                                                    □   I certify that I asked for credit counseling services
                                                                                                        from an approved agency , but was unable to obtain
    activities again .
                                        unable to obtain those services during the 7                    those services during the 7 days after I made my
                                        days after I made my request, and exigent                       request, and exigent circumstances merit a 30-day
                                        circumstances merit a 30-day temporary waiver                   temporary waiver of the requirement.
                                        of the requirement.
                                                                                                        To ask for a 30-day temporary waiver of the requirement ,
                                        To ask for a 30-day temporary waiver of the                     attach a separate sheet explaining what efforts you made to
                                        requirement, attach a separate sheet explaining what            obtain the briefing , why you were unable to obtain it before
                                        efforts you made to obtain the briefing , why you were          you filed for bankruptcy, and what exigent circumstances
                                        unable to obtain it before you filed for bankruptcy, and        required you to file this case.
                                        what exigent circumstances required you to file this
                                        case.                                                           Your case may be dismissed if the court is dissatisfied with
                                                                                                        your reasons for not receiving a briefing before you filed for
                                        Your case may be dismissed if the court is                      bankruptcy.
                                        dissatisfied with your reasons for not receiving a
                                        briefing before you filed for bankruptcy.                       If the court is satisfied with your reasons , you must still
                                        If the court is satisfied with your reasons , you must          receive a briefing within 30 days after you file. You must file
                                        still receive a briefing within 30 days after you file.         a certificate from the approved agency, along with a copy of
                                        You must file a certificate from the approved agency,           the payment plan you developed , if any. If you do not do so,
                                        along with a copy of the payment plan you developed ,           your case may be dismissed .
                                        if any. If you do not do so, your case may be
                                                                                                        Any extension of the 30-day deadline is granted only for
                                        dismissed .
                                                                                                        cause and is limited to a maximum of 15 days.
                                        Any extension of the 30-day deadline is granted only
                                        for cause and is limited to a maximum of 15 days.
                                    D   I am not required to receive a briefing about               D   I am not required to receive a briefing about credit
                                        credit counseling because of:                                   counseling because of:


                                         □     Incapacity.                                               D   Incapacity.
                                               I have a mental illness or a mental deficiency                I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or makin~                makes me incapable of realizing or making rational
                                               rational decisions about finances .                           decisions about finances.


                                         □     Disability.
                                               My physical disability causes me to be unable
                                                                                                         □   Disability.
                                                                                                             My physical disability causes me to be unable to
                                               to participate in a briefing in person, by phone,             participate in a briefing in person , by phone, or through
                                               or through the internet, even after I reasonably              the internet, even after I reasonably tried to do so.
                                               tried to do so.


                                         □     Active duty.                                              D   Active duty .
                                               I am currently on active military duty in a                   I am currently on active military duty in a military
                                               military combat zone .                                        combat zone.
                                        If you believe you are not required to receive a briefing       If you believe you are not required to receive a briefing about
                                        about credit counseling, you must file a motion for             credit counseling , you must file a motion for waiver of credit
                                        waiver cred it counseling with the court.                       counseling with the court.




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 5
             Case 5:21-bk-01169-HWV                         Doc 1 Filed 05/24/21 Entered 05/24/21 15:20:09                                         Desc
                                                            Main Document    Page 5 of 7
Debtor 1    Walter Matthew T. Sr.                                                                                  Case number (it known)

           Answer These Questions for Reporting Purposes

16. What kind of debts do            16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C.§ 101 (8) as "incurred by an
    you have?                                  individual primarily for a personal , family, or household purpose."
                                                D No . Go to line 16b.
                                                ■ Yes . Go to line 17.
                                     16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain money
                                               for a business or investment or through the operation of the business or investment.
                                                D No . Go to line 16c.
                                                D Yes. Go to line 17.
                                     16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under             ■   No.   I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

      Do you estimate that after     D Yes .   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses are
      any exempt property is                   paid that funds will be available to distribute to unsecured creditors?
      excluded and
      administrative expenses                   □ No
      are paid that funds will be
      available for distribution                □ Yes
      to unsecured creditors?

18. How many Creditors do
                                     ■ 1-49                                                0      1,000-5 ,000                        0 25,001-50,000
    you estimate that you
    owe?                             0   50-99                                             0      5001-10,000                         0 50,001-100,000
                                     0   100-199                                           0      10,001-25,000                       D More than100 ,000
                                     0   200-999

19.   How much do you
                                     ■ $0 - $50,000                                        D $1 ,000 ,001 - $10 million               D $500 ,000 ,001 - $1 billion
      estimate your assets to
                                     0 $50 ,001 - $100 ,000                                D $10,000,001 - $50 million                D $1 ,000 ,000 ,001 -$10 billion
      be worth?
                                     0 $100 ,001 - $500,000                                D $50,000,001 - $100 million               D $10 ,000,000,001 - $50 billion
                                     D $500 ,001 - $1 million                              D $100 ,000,001 - $500 million             D More than $50 billion

20. How much do you                  ■ $0 - $50,000                                        D $1 ,000 ,001 -$10 million                D $500 ,000,001       - $1 billion
      estimate your liabilities to
      be?                            0 $50 ,001 - $100 ,000                                D $10 ,000 ,001 - $50 million              □     $1 ,000 ,000 ,001 -$10billion
                                     0 $100 ,001 - $500 ,000                               D $50,000 ,001 - $100 million              □     $10 ,000,000 ,001 - $50 billion
                                     D $500 ,001 - $1 million                              D $100,000,001 - $500 million              □     More than $50 billion


■@fl Sign Below
Foryou                               I have examined this petition , and I declare under penalty of perjury that the information provided is true and correct.

                                     If I have chosen to file under Chapter 7, I am aware that I may proceed , if eligible, under Chapter 7, 11 ,12 , or 13 of title 11 , United
                                     States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                     If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I
                                     have obtained and read the notice required by 11 U.S.C . § 342(b) .

                                     I request relief in accordance with the chapter of title 11 , United States Code, specified in this petition.

                                     I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy
                                     case can result in fines up to $250,000, or imprisonment for up to 20 years , or both. 18 U.S .C. §§ 152, 1341 , 1519, and 3571.
                                     /s/ Matthew T. Walter, Sr.
                                     Matthew T. Walter, Sr.                   '-".,.__._,.,.,,,               Signature of Debtor 2
                                     Signature of Debtor 1

                                     Executed on      May 24, 2021                                            Executed on
                                                      MM/ DD / YYYY                                                          MM/ DD / YYYY




 Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                            page 6
             Case 5:21-bk-01169-HWV                          Doc 1 Filed 05/24/21 Entered 05/24/21 15:20:09                                                  Desc
                                                             Main Document    Page 6 of 7
Debtor 1   Walter, Matthew T. Sr.                                                                              Case number /if known)




For your attorney , if you are   I, the attorney for the debtor(s) named in th is petition , declare that I have informed the debtor(s) about eligibility to proceed under
represented by one               Chapter 7, 11 , 12, or 13 of title 11 , United States Code, and have explained the relief available under each chapter for which the
                                 person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and , in a case in
If you are not represented by    which§ 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules filed with the
an attorney , you do not need    petition is incorrect.
to file this page.
                                 Isl Bradley Weidenbaum                                                 Date         May 24, 2021
                                 Signature of Attorney for Debtor                                                    MM/ DD /YYYY

                                 Bradley Weidenbaum
                                 Printed name

                                 Brad Warren Weidenbaum, Attorney at Law
                                 Fim, name



                                 PO Box 721
                                 Brodheadsville, PA 18322-0721
                                 Number, Street, City, State & ZIP Code

                                 Contact phone     (570) 992-3900                                 Email address

                                 Bradley Weidenbaum
                                 Bar number & State




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                         page 7

             Case 5:21-bk-01169-HWV                            Doc 1 Filed 05/24/21 Entered 05/24/21 15:20:09                                             Desc
                                                               Main Document    Page 7 of 7
